In a proceeding to confirm an arbitration award, the Motor Vehicle Accident Indemnification Corporation (hereafter called the “ MVAIC ”) appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County, dated December 21, 1962, granting petitioners’ motion to confirm the award, as awarded to the petitioners costs of $25 and disbursements of $39.60. Order, insofar as appealed from, reversed, without costs, on the law and in the exercise of discretion; the provisions awarding such costs and disbursements are stricken out; and the total amount awarded is reduced accordingly. In our opinion, on the motion to confirm the award it was improper to assess against MVAIC the petitioners’ disbursements of $39.60 which were incurred in the arbitration proceeding prior to the making of the motion but which were not assessed by the arbitrator (Civ. jPrac. Act, § 1464; Matter of Weeks, 273 N. V. S. 922; Uneeda-Sempstead v. Bilt Well Gontr. Go., 168 Mise. 774). It is also our opinion that on this motion it was an improper exercise of discretion to impose any costs against the MVAIC. The motion finalizes the arbitration award and is therefore an integral part of the arbitration procedure necessary to protect the interests of the parties. Beldoek, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.